
	

115 S3451 IS: Congressional Anti-Corruption Act
U.S. Senate
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3451
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2018
			Mr. Sasse introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To prohibit Members of Congress from buying or selling individual securities.
	
	
 1.Short titleThis Act may be cited as the Congressional Anti-Corruption Act. 2.Prohibition on buying or selling individual securities (a)In generalNo member of Congress may buy or sell any individual security.
 (b)Widely held investment fundsSubsection (a) shall not apply to the buying or selling of any widely held investment fund described in section 102(f)(8) of the Ethics in Government Act of 1978 (5 U.S.C. App.).
 (c)PenaltyWhoever violates this section shall be fined not more than $1,000,000, imprisoned for not more than 5 years, or both.
			
